                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


JENNIFER CAROL MARSHALL,            )
individually and as EXECUTRIX       )
of the estate of KENNETH            )               Case No.
MARSHALL,                           )           5:19-cv-039-JMH
                                    )
     Plaintiff,                     )         MEMORANDUM OPINION
                                    )              AND ORDER
v.                                  )
                                    )
RMH FRANCHISE HOLDINGS, INC.,       )
et al.,                             )
                                    )
     Defendants.                    )

                              ***
     Time is not always on the side of parties in litigation.

Instead, time is often of the essence and parties who sit on their

rights often do so at their own peril.

     Here, the Defendants removed this action to federal court

over three months after the complaint was filed in state court

even though it was clear from the complaint that the amount in

controversy exceeded $75,000.      Additionally, Defendants’ actions

in state court constituted a constructive waiver of removal to

federal court.    As a result, Plaintiff’s motion to remand [DE 11]

is GRANTED and this action is REMANDED to the Fayette Circuit

Court.

                 I.   Factual and Procedural Background

     Plaintiff Jennifer Carol Marshall’s husband was seriously

injured as a result of a fall outside of an Applebee’s restaurant.

                                    1
[DE 1-1 at 3-4, Pg ID 7-8].         Plaintiff claims that Defendants RMH

Franchise Holdings, Inc., Fayette Place Improvements Owner, LLC,

and RMH Franchise Corporation either owned, operated, or managed

the premises where the Applebee’s was located.                 [Id. at 2, Pg ID

6].

      After the Plaintiff was granted modified relief from the

automatic stay afforded by the bankruptcy filing of RMH Franchise

Holdings, Inc., and RMH Franchise Corporation, Plaintiff filed an

action in Fayette Circuit Court on October 19, 2018.                         [Id.].

Plaintiff’s      complaint    alleged   counts       of    negligence,     loss    of

consortium, and punitive damages arising from the injuries that

Mr.   Marshall    allegedly    incurred     as   a   result    of    his   fall    at

Applebee’s.      [Id.].

      The     Defendants     answered   the      complaint.          Additionally,

Defendant      Fayette     Place   Improvements       Owner,     LLC,      filed    a

crossclaim against RMH Franchise Holdings, Inc., and RMH Franchise

Holdings Corporation for indemnification.                 [Id. at 31, Pg ID 35].

      Then, in January 2019, Defendants propounded interrogatories

and requests for production on the Plaintiff.                In response to one

of those interrogatories, Plaintiff claimed that she was seeking

over 2.5 million dollars in total damages.                [Id. at 76, Pg ID 80].

      After     Plaintiff      filed    her      responses      to     Defendants’

interrogatory requests, Fayette Place filed a motion to compel

discovery in state court on January 30, 2019.                [Id. at 121-25, Pg

                                        2
ID 125-29].       The motion to compel was joined by Defendants RMH

Franchise Holdings and RMH Franchise Corporation.               [Id. at 126-

28; Pg ID 130-32].

        Then, before the state court had occasion to resolve the

pending motion to compel, Defendants filed a joint notice of

removal in this Court on February 7, 2019.               [DE 1].   Plaintiff

moved    to    remand   this   action    to   state   court,   claiming   that

Defendants had knowledge that the amount in controversy for removal

to federal court was met when the state court complaint was filed

and that, in any event, Defendants waived removal to federal court.

The motion to remand has been fully briefed and is ripe for review.

                                II.     Analysis

        Generally, defendants may remove cases from state to federal

court under 28 U.S.C. § 1441 based on diversity of citizenship

jurisdiction so long as the amount in controversy exceeds $75,000

and all the named parties are citizens of different states.                28

U.S.C. § 1332(a).       Still, this right is not absolute.

        First, the removal must be made within the time limits

outlined in 28 U.S.C. § 1446.            Generally, removal must be made

within thirty days of the defendant receiving the initial pleading

setting forth the claim for relief.

        Second, the right to remove a case to federal court may be

waived.       Waiver may occur expressly or constructively, but waiver



                                         3
must be “clear and unequivocal.”                  Robertson v. U.S. Bank, N.A.,

831 F.3d 757, 761 (6th Cir. 2016).

       Plaintiff argues that this case must be remanded to state

court because the Defendants removal was untimely.                      Additionally,

Plaintiff      also    contends     that        Defendants   waived      removal   by

litigating in the matter in state court.

       The Defendants deny untimely removal on the basis that the

state court complaint did not contain an express statement of the

amount of damages sought.             Additionally, the Defendants contest

Plaintiff’s assertion that their actions in state court constitute

waiver of the right to remove to federal court.

       These arguments are considered below.

                              A.   Untimely Removal

       The thirty-day period for timely removal begins “running from

the date a defendant has solid and unambiguous information that

the case is removable.”            Walker v. Phillip Morris USA, Inc., 443

Fed.   Appx.    946,   950,    2011    WL       5119441   (6th   Cir.    October   31,

2011) (unpublished table decision).

       Here, the Defendants claim that they did not receive solid

and    unambiguous     information      that       the    amount   in     controversy

requirement for removal to federal court was met until they

received Plaintiff’s responses to interrogatories in January 2019.

The Defendants are correct that, when this action was filed in

state court on October 19, 2018, the state court complaint did not

                                            4
expressly state the amount of damages sought.              In fact, that

complaint simply stated that Plaintiff was seeking an unspecified

amount of “compensatory damages . . . punitive damages . . . [and]

costs included herein, including reasonable attorneys’ fees.”              [DE

1-1 at 7, Pg ID 11].

      Still, Kentucky Rule of Civil Procedure 8.01(2) prevents

Plaintiffs in any action for unliquidated damages from “recit[ing]

any sum as alleged damages other than an allegation that damages

are in excess of any minimum dollar amount necessary to establish

the jurisdiction of the court.”     As such, the Kentucky civil rules

prevented the Plaintiff from expressly stating the amount of

unliquidated damages that were sought in this action.

      But here, contrary to Defendants’ assertions to the contrary,

there is evidence in the state court record that provides solid

and   unambiguous    information   that   the     amount   in   controversy

requirement was met when the state court complaint was filed.              The

Stipulation to Modify the Automatic Stay was attached as an exhibit

to Plaintiff’s state court complaint.           That document, which was

filed in the United States Bankruptcy Court for the District of

Delaware,   states   that   movant’s    proof    of   claims    asserted    “a

contingent unliquidated claim against each Debtor in excess of

$1,000,000 on account of the Claims.”           [DE 1-1 at 13, Pg ID 17].

Based on civil rules in both state and federal court, the exhibit



                                    5
to the state court complaint was incorporated as part of the

complaint.

     As   a   result,    Defendants     RMH       Franchise    Holdings      and   RMH

Franchise Corporation were on notice on the date that the state

court complaint was filed that Plaintiff was seeking unliquidated

damages in excess of $1,000,000 against them.

     Defendant      Fayette     Place    Improvements          claims      that    the

stipulation to modify the bankruptcy stay did not put them on

notice of the amount of damages that Plaintiff sought against them

because   Fayette      Place    was   not     a    party      to   the    bankruptcy

proceedings.    True.    But that argument is negated by the fact that

Plaintiff’s    state    court    complaint        seeks    damages       against   all

Defendants “jointly and severally.”               Thus, the fact that Fayette

Place was not a party to the bankruptcy proceeding is of no moment.

If Plaintiff is seeking an unliquidated damage award in excess of

1 million dollars against RMH Franchise Holdings and RMH Franchise

Corporation, and Plaintiff claims that all Defendants are jointly

and severally liable for the damages, then Plaintiff is clearly

seeking an amount of damages in excess of 1 million dollars against

all Defendants in this action, including Fayette Place.

     Moreover, even if the stipulation attached to the state court

complaint did not provide Defendants with solid and unambiguous

information that the amount if controversy exceeded $75,000, the



                                        6
Defendants should have known that the amount in controversy was

met.

       In this action, the Plaintiff alleges that the Defendants are

liable for serious injuries that she and her husband suffered as

a result of an accident that occurred on premises either owned,

operated, or managed by the Defendants.                   The complaint alleges

that Mr. Marshall “incurred substantial bodily injuries requiring

hospitalization, resulting in substantial pain and suffering,

almost complete loss of enjoyment of life and which resulted in

significant      medical   expenses.”         [DE     1-1    at    4,    Pg   ID    8].

Furthermore, the complaint alleges that “Mr. Marshall was unable

to fully recover from his injuries suffered on the Premises on

October 21, 2017, and he died on July 4, 2018.”                    [Id.].     Finally,

the complaint seeks compensatory damages “for medical expenses .

. . a sum for pain and suffering endured by Mr. Marshall as a

result of his severe and permanent bodily injuries, a sum for loss

of   enjoyment    of   life,”   and   damages       for     loss    of   consortium,

attorneys’ fees, and punitive damages.              [Id. at 7, Pg ID 11].            As

a result, it is unfathomable that the Plaintiff would be seeking

less than $75,000 in damages in this action.

       Ultimately, “[f]ederal courts have not interpreted state

procedural rules such as this to excuse defendants of their removal

duties,     but     have    instead         applied       the      enduring        rule

that, ‘when faced with      a   complaint       effectively         silent     as    to

                                        7
damages, the defendant should make independent inquiry as to the

extent of damages or run the risk of remand when the plaintiff .

. . provides that information.’”             Adams v. Bellsouth Telecomms.,

LLC, No. 12-cv-060-GFVT, 2013 WL 97733, at *3 (E.D. Ky. Jan. 8,

2013) (quoting Cole v. Great Atlantic & Pacific Tea Co., 728 F.

Supp. 1305, 1309 (E.D. Ky 1990)).

     Here, the Defendants had an obligation to inquire about the

amount of damages being sought by the Plaintiff as soon as they

were on notice that the amount in controversy likely exceeded

$75,000.    Based on the information alleged in the state court

complaint, any reasonable attorney would have suspected that the

amount of damages sought in this action exceeded $75,000 when the

action was filed in October 2018.              Instead the Defendants here

waited until January 2019 to inquire about the amount of damages

sought by the Plaintiff and that request was part of a larger

request for discovery.

     In    sum,   the   state   court       complaint   contained   solid   and

unambiguous information that put the Defendants on notice that

Plaintiff   was   seeking   damages     that     exceeded   $75,000.    Thus,

Defendants had an obligation to remove the case to federal court

within thirty days.      Instead, Defendants waited over three months

to remove the action to federal court.             As a result, the removal

to federal court in this action was untimely and the case must be

remanded back to the Fayette Circuit Court.

                                        8
                                 B.    Wavier

        Notwithstanding the untimely removal in this action, the

actions     of    the   Defendants    in   state   court    also   constitute

constructive wavier of the right to remove.             “[A] defendant may

constructively waive the right to remove by taking substantial

action in state court that manifests a willingness to litigate on

the merits.”       Robertson, 831 F.3d at 761.

        Here, the Defendants took substantial steps in the state court

action that indicate a willingness to litigate the action on the

merits in state court.

        For instance, Defendant Fayette Place Improvements filed a

crossclaim against the other Defendants in this action.                     This

affirmative action indicates that Fayette Place was willing to

litigate this case on the merits in state court.

        Additionally, all Defendants engaged in some discovery in

state    court    by    propounding   interrogatories      and   requests    for

production on the Plaintiff.           Moreover, the Defendants filed a

joint motion to compel discovery in state court before removing.

        Taken together, Defendants’ actions clearly indicate that

they were willing to submit to the jurisdiction of the state court

and litigate the claims on the merits in a state forum.               Federal

diversity jurisdiction exists so that out-of-state defendants do

not have to defend claims in state court against a resident

plaintiff.       The federal removal statute does not allow defendants,

                                       9
however, to initially try their case in state court and then remove

the case to federal court when the federal court is a more

convenient forum.

     In    sum,    Defendants’      actions    in   state   court   indicate

constructive waiver of the right to remove the case to federal

court.

                             III.     Conclusion

     In    the    present   action,   Defendants’    removal   is   untimely

because there was solid and unambiguous information in the state

court complaint that the Plaintiff was seeking an amount of damages

in excess of $75,000.       Additionally, Defendants’ actions in state

court also constitute constructive waiver of the right to remove

this action to federal court.               Accordingly, IT IS ORDERED as

follows:

     (1)    Plaintiff’s motion to remand [DE 11] is GRANTED; and

     (2)    This action is REMANDED in its entirety to the Fayette

Circuit Court.

     This the 16th day of August, 2019.




                                       10
